                         Case 1:15-cr-00059-JRH-BKE Document 35 Filed 09/21/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LEON NATHAN DAVIS,


                                                   Petitioner,                     JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 120-051
                                                                                                     CR 115-059
                  UNITED STATES OF AMERICA,


                                                  Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of this Court entered on June 24, 2020, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore, the

                    Court GRANTS Respondent's Motion to Dismiss, DISMISSES Petitioner's 2255 motion, DENIES a

                    COA in this case, and CLOSES this civil action. Judgment is entered in favor of Respondent.




            9/21/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
